Citation Nr: 1141086	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO. 09-15 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to April 2007 with earlier unverified service reported.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The Veteran attended a hearing before the undersigned in September 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran has identified several medical records which are not associated with the claims file. See Hearing Transcript, supra, and Opinion of Dr. Marden, supra. These include records from the VA Wiregrass Clinic (Fort Rucker); the VA Medical Center (VAMC) in Montgomery, Alabama; the treatment records of Dr. Marden; and emergency room records from 2006, when the Veteran had a spinal tap. These records must be obtained. 38 C.F.R. § 3.159 (2011).

The Veteran attended a VA examination in February 2009. The examiner did not discuss the Veteran's lay statements that her back and hip pain began in service and has been continuous since that time. The examiner did not offer an opinion on the etiology of the right hip disorder. Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007). A new examination is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and complete treatment records from the VA Wiregrass Clinic (Fort Rucker, Alabama). Evidence of attempts to obtain these records should be associated with the claims file.

2. Obtain the Veteran's current and complete treatment records from the Montgomery, Alabama, VAMC. Evidence of attempts to obtain these records should be associated with the claims file.

3. Obtain the Veteran's current and complete treatment records from Dr. Marden. Evidence of attempts to obtain these records should be associated with the claims file.

4. Ask the Veteran to identify the emergency room where she underwent a spinal tap in 2006. Obtain her treatment records from this facility. Evidence of attempts to obtain these records should be associated with the claims file.

5. Once all of the above actions are complete, schedule the Veteran for a VA examination to determine the nature and etiology of a back disorder and a right hip disorder. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. The examiner should conduct a complete history and physical. All relevant diagnoses should be assigned. The examiner should ask the Veteran to describe her in service back problems and right hip in detail. The examiner should describe the Veteran's back brace.

The examiner should offer an opinion as to whether it is at least as likely as not (50/50 probability) that a back disorder had its onset in service, has been continuous since service, is related to service, or was aggravated by a service-connected left hip disability. The examiner should specifically address the Veteran's lay reports of continuing back problems in service and thereafter.

The examiner should offer an opinion as to whether it is at least as likely as not (50/50 probability) that a right hip disorder had its onset in service, has been continuous since service, is related to service, or was aggravated by a service-connected left hip disability. The examiner should specifically address the Veteran's lay reports of continuing left hip problems in service and thereafter.

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved. 

6. After completing the above action, the claims should be readjudicated. If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

